DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response and the Declaration of Dr. Jeffery Rimer under 37 CFR 1.132 (“Rimer Declaration”) from 7/29/2021 are acknowledged.  
Claim amendments and claim interpretation
Applicant has amended claim 8, and made arguments against the claim as amended.

    PNG
    media_image1.png
    504
    652
    media_image1.png
    Greyscale


Applicant’s response states that “[s]upport for this amendment can be found in the specification, at a minimum, in paragraphs [0049]-[0055], and in Figures 4A, 4B, 5A, 5B, and 6.”
Paragraphs [0049]-[0055] are reproduced below for the record:
[0049] FIG. 3 depicts experimental results obtained using an example of a LTPP compound (Na.sub.5P.sub.3O.sub.10) and an example of a HMP compound ((NaPO.sub.3).sub.6) to inhibit crystallization of calcium monohydrate (COM) from aqueous solution. Results for a citrate compound (Na.sub.3C.sub.6H.sub.5O.sub.7), which is commonly used in the treatment of kidney stones, is presented for purposes of comparison. In FIG. 3, the x-axis represents a measure of concentration (micromolar (.mu.M) concentration on a logarithmic scale) of the inhibitor present in the solution. The y-axis represents percent inhibition (% reduction in the rate of crystallization) of COM crystallization as compared to a control solution having no inhibitor compounds therein. The effect of the inhibitors on COM growth was estimated using ISE (ion selective electrode) measurements. This measurement technique enables quantification of the extent of inhibition on calcium crystal growth as a function of inhibitor concentration. More specifically, ISE measures free calcium concentration in solution as a function of time to measure the rate of crystallization in the absence and presence of inhibitor. This technique can be used to measure the effectiveness of the polyphosphates and polyphosphate derivatives at inhibiting or modifying calcium crystal growth. The values of "% inhibition" that were obtained by this technique, and presented in FIG. 3 for the different combinations of inhibitor type and concentration, reflect rates of crystallization that have been normalized with respect to the rate of crystallization for a control solution (e.g., inhibitor concentration of zero). The % inhibition refers to the averages of at least 3 separate experiments. The solutions tested were aqueous solutions of calcium chloride (CaCl.sub.2)), sodium oxalate (Na.sub.2C.sub.2O.sub.4), and sodium chloride (NaCl). The tested solutions further included the inhibitor/modifier compound at the stated concentration level. [0050] While each inhibitor compound provides some inhibition effect, the HMP compound demonstrated approximately 100% inhibition at lower inhibitor concentrations than the other compounds depicted, including citrate, the current leading therapy. The HMP compound achieved approximately 100% inhibition at a concentration of less than about 1 .mu.M. The LTPP compound demonstrated inhibition of 30-100% in a concentration range of about 5 .mu.M to about 125 .mu.M. The citrate compound appears to inhibit crystallization only up to about 60% even when much higher solution concentrations are used. Particularly, FIG. 3 shows the citrate compound achieves only about 60% inhibition at a concentration of around 320 .mu.M. [0051] FIG. 4A depicts optical microscope images showing results of calcium oxalate crystallization from a control solution and solutions including LTPP Na.sub.5P.sub.3O.sub.10 at concentrations of 5 .mu.M and 15 .mu.M. FIG. 4B depicts effects of Na.sub.5P.sub.3O.sub.10 concentrations on calcium oxalate crystal frequency. Only very small crystals were observed as being formed from the LTPP containing solution at the 15 .mu.M concentration level. Crystals formed from the control solution were approximately 25-50 .mu.m in size as measured along the c-axis, which is the longest dimension. As shown in FIG. 4B, higher LTPP solution concentrations resulted in no definitive crystals being observed. [0052] FIG. 5A depicts optical microscope images showing results of calcium oxalate crystallization from a control solution and solutions including HMP (NaPO.sub.3).sub.6 at concentrations of 0.3 .mu.M and 0.7 .mu.M. FIG. 5B depicts effects of (NaPO.sub.3).sub.6 concentrations on calcium oxalate crystal frequency. Very small crystals were observed as being formed from the HMP containing solution at the 0.7 .mu.M concentration level. Crystals formed from the control solution were approximately 25-50 .mu.m in size as measured along the c-axis, which is the longest dimension. As shown in FIG. 5B, higher HMP solution concentrations resulted in no definitive crystals being observed. [0053] FIG. 6 depicts optical microscope images showing results of calcium oxalate crystallization during bulk studies at different concentrations of LTPP. The leftmost image is a representative control crystal. The middle image shows a crystal prepared with 5 .mu.M LTPP. The rightmost image shows a crystal prepared with 15 .mu.M LTPP. These results show that the morphology of the crystals change with increasing inhibitor concentration, which is indicative of their interaction with crystal surfaces during growth and is consistent with data in FIG. 3 showing that LTPP is an inhibitor of calcium oxalate crystallization. [0054] Without being limited to any particular mechanism for polyphosphate inhibition of calcium oxalate or other minerals, crystal growth inhibition may occur through molecule adsorption onto the growing crystal surface. In such instances, the molecule may block or impede additional crystal material adding to existing surface(s) of the crystal. A polyphosphate (or a polyphosphate derivate) may include a number of possible sites available to adhere to the crystal surface. Furthermore, crystal growth may be hinder by polyphosphate molecules which act to at least temporarily bind or otherwise interact with free cations (e.g., Ca.sup.2+) in solution. [0055] It is expected that polyphosphate materials that include derivatives or functionalized forms of the LTPP and HMP compounds tested herein would demonstrate similar or even improved effects because they would have enhanced interactions with the crystal material. It is further expected that LTPP compounds having a longer backbone than the LTPP compound tested herein would demonstrate similar or even improved effects because of the availability of multiple binding groups interacting with the crystal material.”

As can be seen from these paragraphs [0049]-[0055], there are solely references in them to inhibiting crystallization of calcium monohydrate (COM) growth.  The words inhibiting “kidney stone growth” do not appear per se.  The results referred to, in fact, are not even from experiments in kidneys, but from experiments in aqueous solution.  See, e.g. [0049], which provides: “FIG. 3 depicts experimental results obtained using an example of a LTPP compound (Na5P3O10) and an example of a HMP compound ((NaPO3)6) to inhibit crystallization of calcium monohydrate (COM) from aqueous solution.”  To the extent that there is a single mention of kidney stones, it is in reference to a control compound’s treatment utility known from the art.  “Results for a citrate compound (Na3C6H5O7), which is commonly used in the treatment of kidney stones, is presented for purposes of comparison.” ([0049]).  
Further, the words “kidney stone shape”, or even just “shape”, do not appear at all.  The closest reference possible is the word “morphology” from results of crystal changes in vitro in [0053]. “These results show that the morphology of the crystals change with increasing inhibitor concentration, which is indicative of their interaction with crystal surfaces during growth and is consistent with data in FIG. 3 showing that LTPP is an inhibitor of calcium oxalate crystallization.”
As such, there is further no specific support in the above paragraphs for the further claim language “wherein the composition inhibits growth of the kidney stones and modifies kidney stone shape in the patient by blocking or impeding addition of material to the kidney stones.”
Figures 4A, 4B, 5A, 5B, and 6 add nothing further to this analysis.
As Applicant’s specification provides: “[0003] This disclosure relates generally to inhibiting mineral crystallization.”  Applicant’s specification describes that various diseases involving pathological calcification are known, such as kidney stones, hypercalciuria, gout, and atherosclerosis. ([0004], [0007], [0027]).  But nowhere does Applicant’s actual experimental data tie up its results of inhibiting mineral crystallization in vitro to any results in patients showing inhibiting kidney stone growth or modifying kidney stone shape with a composition of HMP in a patient, wherein the composition inhibits growth of the kidney stones and modifies kidney stone shape in the patient by blocking or impeding addition of material to the kidney stones.
In view of the foregoing support from the Specification, the Examiner interprets Applicant’s claim 8 as directed to:8.	A method of treating or controlling pathological calcification in a patient with kidney stones, comprising administering a composition for inhibiting pathological calcification to the patient, wherein the composition comprises:

    PNG
    media_image2.png
    381
    631
    media_image2.png
    Greyscale

The Examiner further interprets the limitation “wherein the composition inhibits growth of the kidney stones and modifies kidney stone shape in the patient by blocking or impeding addition of material to the kidney stones,” as a functional limitation of administering HMP in a patient with kidney stones, which is not given patentable weight.  See, e.g., Hoffer v. Microsoft Corp., 405 F.3d 1326 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373 (Fed. Cir. 2003) (holding that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”).
Applicant has further argued in its response that “As discussed in the Rimer Declaration at ¶6, it cannot be assumed that a modifier for one type of crystal will be effective for another type of crystal.”  It is noted in response that Applicant’s own only data in the specification is vis-à-vis the effect of HMP on calcium oxalate crystallization.  Applicant’s claims, however, are not directed to a patient with kidney stones of calcium oxalate, but to a patient with any kidney stones.  Thus, Applicant has argued a limitation, which is not in the claims.  If Applicant maintains the position that only calcium oxalate crystallization can be treated with HPM, then its claim 8, as currently presented, would not be enabled for treating any and every kidney stone. Since Applicant has argued a claim limitation, which is not in the claim, it has not been read into the claim.

Claim 8 is pending, and has been examined herewith.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by GB 1,132,233 A to Ashmead et al. (“Ashmead”, of record).
Claim interpretation
The Examiner incorporates by reference her Claim amendments and claim interpretation section from above.
Rejection
Ashmead relates to treating or controlling pathological calcification in the form of gall stones, renal calculi, calcific deposits in bursi, salivary calculi, sclerotic or atherosclerotic plaques or deposits in blood vessels or other organs using a composition comprising HMP and a pharmaceutically acceptable carrier. (p. 1. l. 11- 75; p. 2, l. 3-115, p. 3, l. 1-20, 30, claim 1).
Since Ashmead discloses administering a composition comprising HMP to a patient with kidney stones, it will necessarily inhibit growth of the kidney stones and modify kidney stone shape in the patient by blocking or impeding addition of material to the kidney stones.

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 3,281,322 to Ashmead et al. (“Ashmead 2”, of record).
Claim interpretation
The Examiner incorporates by reference her Claim amendments and claim interpretation section from above.
Rejection
Ashmead 2 relates to treating or controlling pathological renal calculi in animals, including warm-blooded animals, using a composition comprising HMP and a pharmaceutically acceptable carrier. (claim 3, col. 3, l. 71, col. 2, ll. 6-7).
Per Applicant’s specification, a "patient" is understood to encompass all mammals including humans”. ([0027]).  Warm-blooded animals includes mammals and humans.
Since Ashmead 2 discloses administering a composition comprising HMP to a patient with kidney stones, it will necessarily inhibit growth of the kidney stones and modify kidney stone shape in the patient by blocking or impeding addition of material to the kidney stones.

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pyrah, The Calcium-containing Renal Stone, Proceeding of the Royal Society of Medicine, vol. 51, 24 October 1957, pages 183-200 (“Pyrah”, of record).
Claim interpretation
The Examiner incorporates by reference her Claim amendments and claim interpretation section from above.
Rejection
Pyrah relates to treating or controlling pathological kidney stones in experimental rats and humans using a composition comprising HMP and a pharmaceutically acceptable carrier. (see p. 199, second paragraph in particular; entirety of Pyrah).
Per Applicant’s specification, a "patient" is understood to encompass all mammals including humans”. ([0027]).  In Pyrah the studies were conducted in experimental rats, but Vermeulen does make the findings relevant to stone-forming patients. (entirety of Pyrah, e.g. Fig. 2).
Since Pyrah discloses administering a composition comprising HMP to a patient with kidney stones, it will necessarily inhibit growth of the kidney stones and modify kidney stone shape in the patient by blocking or impeding addition of material to the kidney stones.

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas, Use of phosphates in patients with calcareous renal calculi, Kidney International, vol. 13 (1978), pages 390-396 (“Thomas”, of record).
Claim interpretation
The Examiner incorporates by reference her Claim amendments and claim interpretation section from above.
Rejection
Thomas relates to treating or controlling pathological calcareous renal calculi in patients using a composition comprising HMP and a pharmaceutically acceptable carrier. (see p. 391, col. 2 in particular; entirety of Thomas).
Since Thomas discloses administering a composition comprising HMP to a patient with kidney stones, it will necessarily inhibit growth of the kidney stones and modify kidney stone shape in the patient by blocking or impeding addition of material to the kidney stones.

Other relevant art

The Examiner notes for the record the following cumulative prior art.
-WO 9639115 A1 to Henry et al. (“Henry”, of record).
Per Applicant’s specification, a "patient" is understood to encompass all mammals including humans”. ([0027]).  
Henry relates to treating or controlling pathological calcification in the form of dental calculus in domestic animals using a composition comprising HMP and a pharmaceutically acceptable carrier. (p. 1. l. 1- p. 2, l. 7; Examples 1-3; claims).

-WO 2005060978 A2 to Marcolongo et al. (“Marcolongo”, of record).
Marcolongo relates to treating or controlling pathological calcification in the form of microcrystalline arthropaties using a composition comprising HMP and a pharmaceutically acceptable carrier. (p. 1. l. 1- 26; Examples 5, 6; claims).

-Vermeulen et al., Prevention of Phosphate Stones by Phytate, Phosphate and Hexametaphosphate: Experimental Urolithiasis XV, The Journal of Urology, vol. 82, no. 2, August 1959, pages 249-255 (“Vermeulen”, of record).
Vermeulen relates to treating or controlling pathological phosphate stones in experimental rats and humans using a composition comprising HMP and a pharmaceutically acceptable carrier. (p. 249, col. 1; p. 252, col. 1- p. 254- col. 1, Tables 3-4).
Per Applicant’s specification, a "patient" is understood to encompass all mammals including humans”. ([0027]).  In Vermeulen the studies were conducted in experimental rats, but Vermeulen does make the findings relevant to stone-forming patients. (p. 249, col. 1).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627